 1    Sheri M. Thome, Esq.
      Nevada Bar No. 008657
 2    Chris Richardson, Esq.
      Nevada Bar No. 009166
 3    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
 4    300 South Fourth Street, 11th Floor
      Las Vegas, Nevada 89101
 5    (702) 727-1400; FAX (702) 727-1401
      sheri.thome@wilsonelser.com
 6    chris.richardson@wilsonelser.com
      Attorneys for Defendants Easter Seals Nevada,
 7    Christine Zack and Brian Patchett

 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     MARISA CLARK, an individual,                       CASE NO.: 2:19:-cv-00941-APG-NJK
11
                           Plaintiff,
12
                                                        STIPULATION AND [PROPOSED] ORDER
13       v.                                             TO EXTEND TIME FOR DEFENDANTS TO
                                                        FILE RESPONSE TO PLAINTIFF’S
14   EASTER SEALS NEVADA, a domestic                    SECOND AMENDED COMPLAINT
     corporation; CHRISTINE ZACK, an individual;
15   BRIAN PATCHETT, an individual;                     [FIRST REQUEST]
16
                           Defendants.
17

18            Defendants Easter Seals Nevada (“Easter Seals”), Christine Zack (“Zack”) and Brian

19    Patchett (“Patchett”), by and through their counsel of record Wilson, Elser, Moskowitz, Edelman &

20    Dicker, LLP, and Plaintiff Marisa Clark, by and through her counsel of record, Mullins & Trenchak,

21    Attorneys at Law, hereby stipulate and agree to extend the deadline for Defendants to file a

22    Response to Plaintiff’s Second Amended Complaint up to and including October 29, 2019.

23            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

24    requested extension due to the intervening Jewish holidays.

25    ///

26    ///

27    ///

28    ///


     1525567v.1
 1            This is the parties’ first request for extension of the deadline.

 2            DATED this 8th day of October, 2019.

 3                                                          WILSON, ELSER, MOSKOWITZ,
                                                            EDELMAN & DICKER LLP
 4

 5                                                          _/s/ Sheri M. Thome___________________
                                                            Sheri M. Thome, Esq.
 6                                                          Nevada Bar No. 008657
                                                            Chris Richardson, Esq.
 7                                                          Nevada Bar No. 009166
                                                            300 South Fourth Street, 11th Floor
 8                                                          Las Vegas, Nevada 89101
                                                            Attorneys for Defendants Easter Seals Nevada,
 9                                                          Christine Zack and Brian Patchett
10
              DATED this 8th day of October, 2019.
11
                                                            MULLINS & TRENCHAK, ATTORNEYS
12                                                          AT LAW
13
                                                            _/s/ Philip J. Trenchak_________________
14                                                          Philip J. Trenchak, Esq.
                                                            Nevada Bar No. 009924
15                                                          Victoria C. Mullins, Esq.
                                                            Nevada Bar No. 013546
16                                                          1614 S. Maryland Parkway
                                                            Las Vegas, Nevada 89104
17                                                          Attorneys for Plaintiff Marisa Clark
18
                                                     ORDER
19
              GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21                         9 day of ___________________,
              Dated this _____       October             2019.
22

23

24                                                  ___________________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                    Page 2 of 2
     1525567v.1
